DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/18/2020 is acknowledged.
Claims 15-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020. These claims remain withdrawn
	Claims 4, 8, and 10 have been cancelled by the Applicant in the reply filed 03/17/2021.
Claims 21-23 have been added by the Applicant in the reply filed 03/17/2021
	Claims 1-3, 5-7, 9, 11-14, and 21-23 are the current claims hereby under examination. 
New - Claim Objections
Claim 23 is objected to because of the following informalities:  
Claims 23 states, “wherein the dynamic material comprises at least one substance selected from the group consisting of…” twice. One of the statements should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, 11-14, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as the meaning of “wherein at least a portion of the tissue-facing …after contacting a tissue for a length of time of after at least about one (1) minute” is unclear. It is unclear if the dynamic material undergoes a change in shape/hardness at 1 minute or after 1 minute. The use of “after at least about” is contradicting as “after” means the change can’t occur at exactly one minute, but “at least about” means the change can occur at exactly one minute. For purposes of examination, examiner is interpreting this as “after contacting a tissue for a length of time of at least about (1) minute.”
Claim 12 is indefinite as the meaning of “decrease in hardness after contacting the tissue after the at least about one (1) minute” is unclear. It is unclear if the dynamic material undergoes a change in hardness at 1 minute or after 1 minute. The use of “after the at least about” is contradicting as “after” means the change can’t occur at exactly one minute, but “at least about” means the change can occur at exactly one minute. For purposes of examination, examiner is interpreting this as “after contacting a tissue for at least about (1) minute.”
	Claims 21 and 22 are indefinite for the same reasons as 1 and 12 above, and further indefinite as it is unclear if the dynamic material is undergoing a change in shape/hardness for the entirety of 1 minute to about 10 days (claim 21)/6 hours to about 72 hours (claim 22) after it contacts the tissue or does it start undergoing the change in shape/hardness anywhere from 1 minute to 10 days/6 hours to about 72 hours (claim 22) after contacting the tissue.
	

Amended - Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 11-14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 20140275907 A1 - previously cited) in view of Racchini (US 20040249254 A1 - previously cited). 
The claims are directed towards a medical device for assaying an analyte, the medical device comprising: 
a base surface having a tissue-facing surface profile defined thereon, the tissue-facing surface profile deviating from the base surface; and 
a sensor extending through the base surface and at least a portion of the tissue-facing surface profile; 

	Regarding claim 1, Feldman teaches a medical device for assaying an analyte (Paragraph [0007]), the medical device comprising: a base surface having a tissue-facing surface profile defined thereon (Fig. 6A, elements 601 (tissue-facing surface profile) and 620 (base), and Fig 7A, elements 701 (tissue-facing surface profile) and 620 (base)), the tissue-facing surface profile deviating from the base surface (Fig. 6A, elements 601 (tissue-facing surface profile) and 620 (base), and Fig 7A, elements 701 (tissue-facing surface profile) and 620 (base)); and a sensor extending through the base surface and at least a portion of the tissue-facing surface profile (Paragraph [0087], Fig. 6A and 7A, element 104 (sensor)). 
	Feldman fails to teach wherein at least a portion of the tissue-facing surface profile comprises a dynamic material and is configured to undergo a change in shape, hardness, or a combination thereof after contacting a tissue for a length of time.
	Racchini teaches wherein at least a portion of a tissue-facing surface profile comprises a dynamic material and is configured to undergo a change in shape, hardness, or a combination thereof after contacting a tissue for a length of time (Paragraph [0061], Fig. 2, element 28 (tissue-facing surface profile) of Racchini). Resiliently deformable material, including elastomeric materials, will change shape when heated above physiological temperatures over a length of time. These materials are also listed in paragraph [0047] in the specification as filed of the claimed invention.
	Racchini is analogous art as it teaches a device for extracting bodily fluid and monitoring an analyte.

	Feldman in view of Racchini fail to teach wherein at least a portion of the tissue-facing surface profile comprises a dynamic material and is configured to undergo a change in shape, hardness, or a combination thereof after contacting a tissue for a length of time of after at least about one (1) minute. However, because Feldman in view of Racchini teaches the structural elements of the medical device in claim 1, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”
Regarding claim 2, Feldman in view of Racchini teach wherein the tissue-facing surface profile comprises a protrusion extending from the base surface (Paragraphs [0085] and [0088], Fig. 6A and 7A, elements 601 and 701 of Feldman).
Regarding claim 3, Feldman in view of Racchini teach wherein at least a portion of the protrusion is defined upon an insert positioned in the base surface (Fig. 6A and 7A, elements 601 and 701 and 104 (sensor) of Feldman).

Regarding claim 6, Feldman in view of Racchini discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the protrusion is compositionally homogeneous. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have tried having the protrusion be compositionally homogenous as it would merely be choosing from a finite number of identified, predictable solutions (either a homogenous composition or a heterogeneous composition), with a reasonable expectation of success.
Regarding claim 7, Feldman in view of Racchini teach wherein at least a portion of the protrusion comprises the dynamic material and the protrusion is that is partially enclosed within a shell that is pliable and positioned to contact the tissue (Fig. 6A, elements 606 (protrusion) and 607 (shell) of Feldman).
Regarding claim 9, Feldman in view of Racchini teach wherein the dynamic material comprises at least one substance selected from the group consisting of a material that is thermally deformable or thermally degradable at or near physiological temperatures; a material that is thermally deformable or thermally degradable above physiological temperatures; and any combination thereof (Paragraph [0061] of Racchini).
Regarding claims 11 and 23, Feldman in view of Racchini teach wherein the dynamic material comprises at least one substance selected from the group consisting of a gel-forming material; a dissolvable material; a material that is thermally deformable or thermally degradable at or near physiological temperatures; a material that is thermally deformable or thermally 
Regarding claim 12, Feldman in view of Racchini teach wherein the tissue-facing surface profile is configured to decrease in hardness after contacting the tissue (Paragraph [0061] of Racchini describes the tissue facing profile being a resiliently deformable material, including elastomeric materials, which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness after contacting the tissue, paragraph [0047] in the specification as filed).
Feldman in view of Racchini fail to teach the tissue-facing surface profile is configured to decrease in hardness after contacting the tissue after the at least about one (1) minute. However, because Feldman in view of Racchini teaches the structural elements of the medical device in claim 1 and 12, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”
Regarding claim 13, Feldman in view of Racchini teaches a drug substance or biologically active material disposed upon or within the tissue-facing surface profile, the drug substance or biologically active material being releasable from the tissue-facing surface profile upon the tissue-facing surface profile undergoing the change in shape, hardness, or combination thereof (Paragraphs [0077] and [0078] of Feldman).

Regarding claim 21, Feldman in view of Racchini teach wherein the at least a portion of the tissue-facing surface profile that comprises the dynamic material is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue for a length of time (Paragraph [0061] of Racchini describes the tissue facing profile being a resiliently deformable material, including elastomeric materials, which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness after contacting the tissue, paragraph [0047] in the specification as filed).
Feldman in view of Racchini fail to teach the tissue-facing surface profile is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue after the at least about one (1) minute to about ten (10) days. However, because Feldman in view of Racchini teaches the structural elements of the medical device in claims 1 and 21, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”
Regarding claim 22, Feldman in view of Racchini teach wherein the at least a portion of the tissue-facing surface profile that comprises the dynamic material is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue for a length of time (Paragraph [0061] of Racchini describes the tissue facing profile being a resiliently 
Feldman in view of Racchini fail to teach the tissue-facing surface profile is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue after the at least about six (6) hours to about seventy-two (72) hours. However, because Feldman in view of Racchini teaches the structural elements of the medical device in claims 1 and 22, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”
Response to Arguments
It has been noted that claims 1, 5, 7, 8, 11, 12, and 14 have been amended by the Applicant.
It is noted that claims 4, 8, and 10 have been cancelled by the Applicant.
It had been noted that claims 21-23 have been added by the Applicant.
Specification
Amendments to the Specification have been completed by the Applicant, therefore the objection to the Specification have been withdrawn.
Drawings
Amendments to the drawings have been completed by the Applicant, therefor the objection to the Drawings have been withdrawn. 
35 U.S.C 112(b)

Claim 14 has overcome the 112(b) rejection. It is noted that paragraph [0031] in the Applicant’s Specification clarify the term “proximity” used in claim 14. Therefore the 112(b) rejection have been withdrawn.
Double Patenting 
	It is noted the Applicant has cancelled claim 8, therefore the Double Patenting objection between claims 5 and 8 has been withdrawn.
35 U.S.C. 103 
	Furthermore, Applicant’s arguments filed 03/17/2021 have been fully considered and have not been found persuasive. Applicant argues that Racchini does not teach its “resiliently deformable material, elastomeric material,” remaining in an initial state and after a period of time, thereafter, begins to change shape or hardness, as claimed in the instant Application. 
None the claims state that the dynamic material stays in an initial state up to one minute, and then begins to change shape. The claim merely states that the dynamic material undergoes a change in shape/hardness after it has contacted tissue for at least one minute. If the dynamic material starts to change shape/hardness before one minute, and continues to change shape/hardness after one minute, it is still undergoing a change in shape/hardness after it has contacted tissue for at least one minute.
	Furthermore, in the Applicant’s Specification as filed, paragraph [0047] states that the dynamic material can be an “elastically deformable material”, which is what Racchini teaches (Paragraph [0061] of Racchini). Furthermore, Racchini also teaches that the dynamic material 
The Applicant also argues that the Instant Applicant provides for thermoplastic elastomers. 
Thermoplastic elastomers are one of the many types of materials the dynamic material can consist of (Paragraph [0047] of Specification as filed). If Applicant wanted to only claim the thermoplastic elastomers, the claims would need to be amended to state such that. 
Furthermore, the Applicant also argues that Racchini’s heating of the dynamic material is not to change the shape but to mitigate glucose lag.
As discussed above Racchini teaches resiliently deformable material, elastomeric materials and polyurethanes, which is taught in the specification of the Instant Application as being able to change in hardness/shape, or combination thereof overtime. Furthermore, a resiliently deformable material, elastomeric and polyurethane material will deform over time when exposed to temperatures above physiological conditions. Because of this, Feldman in view of Racchini will have a tissue-facing surface profile that will change in hardness/shape or a combination thereof when exposed to the tissue. Examiner further notes that any material is capable of being deformed at a high enough temperature (thermally deformable), and/or with a strong enough acid (chemically deformable).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyde (US 9779352 B1) teaches a deformable substrate configured to contact a tissue, where the substrate can consist of elastomeric polymers, and more (col 5, lines 18-43).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            




/ETSUB D BERHANU/            Primary Examiner, Art Unit 3791